Citation Nr: 1707965	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  99-20 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 23, 1993 for grant of service connection for posttraumatic headaches (headaches).

2.  Entitlement to an initial rating higher than 10 percent for the period prior to May 7, 2009 for headaches.

3.  Entitlement to service connection for a cervical spine disorder, including as secondary to service-connected lumbar spine disorder.

(The issues of entitlement to service connection for neurogenic bladder, as secondary to service-connected low back disorder; and, whether new and material evidence has been submitted to reopen claims for entitlement to service connection for a right shoulder disorder and tonsillitis, are addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Erin E. Ralston, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to October 1980, March to August 1985, and January to August 1991.  He was awarded the Bronze Star Medal for his service in the Persian Gulf War Theater. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  A September 1996 rating decision denied entitlement to service connection for the cervical spine disorder; and, an October 2005 rating decision granted service connection for headaches with an initial 10-percent rating, effective in November 1993.  The Veteran perfected appeals of both the denial of service connection and the initial rating and assigned effective date.

The Board denied the Veteran's claims in a January 2004 decision, and he appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was vacated pursuant to a November 2004 Order, following a Joint Motion for Remand (JMR) and to Stay Further Proceedings.  The parties requested that the Court vacate the Board's January 2004 decision regarding the denial of service connection for a cervical spine disorder and a disability manifested by headaches and remand the matter so that the Board could consider the Veteran's claim in view of an agreement by the parties that the Veteran had been in a motor vehicle accident in 1991, and may have sustained an injury to his neck.  The Court granted the JMR and remanded the case to the Board.
Pursuant to the JMR, the case was remanded in March 2005 and again in October 2006 in an effort to comply with the November 2004 Court Order.  After the March 2005 remand, the RO conducted additional development and granted service connection for the headaches disorder as noted above, but continued to deny service connection for cervical spine disability, and returned the case to the Board for further appellate review.  Following the October 2006 remand, the RO conducted additional development and awarded an increased rating from 10 to 30 percent for the headaches, effective in May 2009, but continued to deny service connection for cervical spine disability, and returned the case to the Board for further appellate review.

The Board remanded the case again in March 2011 and March 2012 for additional development.  While the case was on remand, in an October 2012 rating decision, the RO granted an initial rating of 50 percent for headaches, effective May 7, 2009.

The Veteran indicated on his April and August 2008 substantive appeals that he desired a Board hearing at the local RO.  An October 2011 RO generated VA Form 21-0820 (Report of General Information) reflects that, during a telephone conversation with the Veteran about receipt of an October 2011 supplemental statement of the case (SSOC) and the appeal process, the Veteran advised he no longer wanted a Board hearing but wanted his appeals certified to the Board as soon as possible.  Thus, the hearing requests are withdrawn.  See 38 C.F.R. § 20.702  (2016).

The issue of entitlement to service connection for a cervical spine disorder, including as secondary to service-connected lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On November 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to an effective date earlier than November 23, 1993 for grant of service connection for headaches was requested.

2.  The preponderance of the evidence shows that the earliest date ascertainable at which the Veteran's headaches disability manifested with characteristic prostrating attacks that occurred on average once a month is September 19, 1995.

3.  The preponderance of the evidence shows that the earliest date ascertainable at which the Veteran's headaches were productive of economic inadaptability is November 19, 2001.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an effective date earlier than November 23, 1993 for grant of service connection for headaches by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The requirements for an evaluation of 30 percent for headaches were met, effective September 19, 1995, and 50 percent, effective November 19, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.10, 4.124, Diagnostic Code (DC) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of an Appeal

Legal Requirements

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Discussion

In the present case, the Veteran, through his authorized representative, withdrew the appeal of the issue of entitlement to an effective date earlier than November 23, 1993 for grant of service connection for headaches.  (11/29/2016 Correspondence)  The November 2016 letter referenced the issue as listed on the title page and noted that the Veteran requested the withdrawal of the issue.  In light of the letter, the Board finds that there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review it and will dismiss it in the Order.

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for headaches, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA, and non-VA record, to include the records associated with his receipt of Social Security benefits, are in the claims file.  Further, the AOJ complied with the Board's prior remands as concerns the initial rating of the headaches.  Neither the Veteran nor his representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting him that affects the fairness of this adjudication.  See id.

Increased Rating

Applicable Law and Regulations

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the initial rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Criteria

The Veteran's mixed headache disability has been evaluated under 38 C.F.R. § 4.124a, DC 8100.  Those criteria provide for a 10-percent rating for characteristic prostrating attacks averaging one in 2 months over last several months.  A 30-percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum, 50-percent, rating is provided for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id. 

Significantly, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50-percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The Board notes that § 4.7 is not applicable to DCs that apply successive rating criteria, such as DC 8100.  It is successive because the criteria of each lower disability rating is included in the higher disability rating.

Neither the rating criteria nor the Court has defined "prostrating."  By way of reference, according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH 1080 (3rd Ed. (1986)), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. (2007)), in which "prostration" is defined as "extreme exhaustion or powerlessness." 

In Pierce, the Court noted preliminarily that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  Pierce, 18 Vet. App. at 444-45.  The Court observed, however, that "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50-percent rating."  Id. at 446.  Indeed, the Court reasoned, if the claimant were unemployable, he would be eligible for a total disability evaluation based on individual unemployability rather than just a 50-percent rating.  Id.  Further in Pierce, the Secretary acknowledged that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" economic inadaptability.  Id.

Lay evidence is competent to describe the frequency, severity, and duration of migraine headaches, including whether they are severe enough to cause prostration. See Layno, 6 Vet. App. at 471; 38 C.F.R. § 3.159(a)(2).  Therefore, the Board finds that the Veteran's, his wife's, and other associates', statements about his headache symptoms constitute competent evidence for rating purposes.  Nonetheless, while competent, the Board still must assess them for weight and credibility.

Discussion

As noted in the Introduction, an October 2012 rating decision (10/24/2012 Rating Decision-Narrative) determined that the Veteran's headaches met the criteria for the maximum, 50-percent, rating as of May 7, 2009.  Hence, the remaining issue is the appropriate rating for the period prior to that date.

The Veteran's representative asserts that the lay evidence, and some medical evidence, of record proves the Veteran's assertions that he has in fact met the criteria for a 50-percent rating since the effective date for service connection.  Indeed, the Veteran asserts that he quit his job in the 1990s due to the severity of his headaches.  (12/20/2011 Correspondence)  His wife also asserts that the Veteran has suffered from prostrating headaches since the early 1990s.  (06/12/2013 Buddy/ Lay)  One former coworker submitted a statement that noted that, while still working, the Veteran had to use cots, or student residents' beds, to lay down during periods when his headaches were active.  (12/20/2011 Buddy/Lay, first entry)  A neighbor who has known the Veteran for 27 years noted that he visited the Veteran weekly, and most of the time he was in bed because of headaches.  (11/20/2013 Buddy/Lay)

The Board finds that the evidence of record clearly supports the Veteran's reported history of headaches since the date of his claim.  The salient issue for resolution, however, is the specific symptomatology of his headaches, as the rating criteria require evidence as to frequency and severity.  For example, a July 1993 VA entry notes the Veteran's complaints of persistent headaches, but the entry does not indicate the frequency of the headaches or whether they were prostrating in nature.  (08/17/1993 VA 10-10, p. 3)  As concerns the medical records, it is not until 1995 that the Veteran is noted as having reported sufficient symptomatology on which the Board may afford him the benefit of the doubt and find that the criteria for a 30-percent rating were met.  38 C.F.R. § 4.3.

The Board notes a July 1993 entry that appears to describe the Veteran's headaches, but it is illegible.  (06/13/2016 Correspondence, p. 18)  A September 1995 entry notes that the Veteran complained of monthly migraines of 2 hours duration, that they were increasing in frequency, and worsening in character, with hyperlacrimination and ocular globe pain.  The examiner referred the Veteran for an acute neurological evaluation.  (05/02/1996 VA 10-10, p. 10)  In March 1996, he reported a history of headaches x 3 to 4 years.  He denied nausea, vomiting, or blurred vision, but he did report occasional dizziness.  (05/21/1996 VA 10-10, 2nd entry, p. 2) By 1998, the records reflect that the Veteran was consistently reporting complaints of daily headaches, though without detail as to whether they were prostrating, etc.  (See 08/04/1997 Government Facility, 2nd entry, pp. 9-10).  Although that it is the case, the Board finds sufficient detail from which to infer that the Veteran's headaches were characteristically prostrating in nature and occurred on average once a month as of September 19, 1995.  38 C.F.R. §§ 3.400, 4.3.

As noted earlier, the Veteran has submitted his own, his wife's, a neighbor's, and a former coworker's statements to the effect that he was pretty much debilitated from his headaches from the outset-at least since 1998 or 1999 when he reports that he stopped working.  As the Veteran's representative ably asserts, the statements constitute competent evidence of symptomatology.  Where the Board parts company with the representative, however, is in the representative's assertions that the statements must be accepted as proof because they are not contradicted.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same.  See Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  Although there may not be direct contradiction of lay, or other, evidence, the Board may still assess whether it is consistent with the other evidence of record.  The Board also acknowledges that the absence of contemporaneous medical documentation alone, without explanation, is not a sufficient basis for rejecting lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Applying all of these factors to the lay evidence, the Board notes that the neighbor's and coworker's statements were dated in 2011 and 2013, but they described events as purportedly observed in the 1990s.  The Board also notes the usage of the language of the rating criteria in them as well as the Veteran's and his wife's statements.  Hence, the Board accords significantly more weight to the evidence closest in time to the events in issue.  The medical records dated in the 1990s note the Veteran's headaches as he described them at the time he experienced them; and, as the voluminous claims file reflects, he sought treatment continuously.  Hence, the Board finds that the preponderance of the evidence shows a 30-percent rating to have been met no earlier than September 19, 1995.  38 C.F.R. § 3.400.

The May 2009 examination report reflects that the Veteran reported severe prostrating headaches about twice monthly, and daily dull head pain.  His medications included Toradol, Gabapentin, Tramadol, and Indocin, with only fair relief.  The headaches lasted for hours, and the examiner noted that less than half were prostrating.  The examiner diagnosed chronic recurring headaches with okinical pattern.  (08/06/2009 VA Examination)

Upon receipt of the examination report, in a February 2010 rating decision, the RO increased the rating for the headaches from 10 to 30 percent, effective May 7, 2009, the date of the examination.  (02/12/2010 Rating Decision-Narrative).

The additional development directed in the March 2012 Board remand (03/19/2012 BVA Remand) included another review by a medical examiner to determine if the Veteran's headaches manifested with economic inadaptability.  The July 2012 examination report reflects that the examiner noted the findings of the May 2009 examination, to include the medications the Veteran took for relief, and opined that the pattern, severity, and frequency of the Veteran's headaches had a significant impact on the Veteran's employability and economic adaptability.  (07/19/2012 VA Examination, p. 20).  Upon receipt of the report, the RO increased the Veteran's rating from 30 to 50 percent, effective May 7, 2009.  (10/24/2012 Rating Decision-Narrative)

The July 2012 examination report, however, reflects that the examiner based his opinion solely on the findings of the May 2009 examination.  He did not review examination reports or other records for the period prior to that.  The Board is well aware that it may not make medical determinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Nonetheless, the Board does not deem it a violation of the Colvin holding to note that the Veteran's symptoms as noted at the November 2001examination, on which the grant of service connection was based, are at least equal to those the Veteran reported in May 2009, which a medical examiner opined were productive of economic inadaptability.  There, the Veteran reported headaches flare-ups every 3 to 4 days.  They were accompanied by photosensitivity, sonaphobia, nausea, and occasional vomiting.  His medications included Indocin, Flexeril, and occasional Celebrex.  Although the Veteran denied significant weakness or fatigue, he reported that he was not able to perform any type activity while the headaches were active.  (11/19/2001 VA Examination, pp. 1-2)  In light of this factor, the Board finds that the earliest date ascertainable on which the Veteran's headaches were productive of economic inadaptability is November 19, 2001.  38 C.F.R. §§ 3.400, 4.124, DC 8100.


Extraschedular for Period Prior to August 5, 2002

Throughout the life of the Veteran's claim and appeal, he has asserted that his headaches disability impacted his employment.  Hence, the Board considers whether the criteria for referral for extraschedular consideration is appropriate for the period prior to the grant of a TDIU.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

Legal Requirements

This evidence raises the issue of the propriety of a referral for extraschedular consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, where the AOJ has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming an AOJ conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Discussion

As set forth above in the discussion of the evidence, the Veteran's headaches disability was evaluated under the General Rating Schedule on the basis of the Veteran's reported symptomatology.  The evidence of record does not indicate any symptoms or impairment not described or contemplated in the schedular criteria.  Hence, the Veteran's headaches disability picture is not exceptional.  Id.  In the absence of an exceptional disability picture, there is no factual basis for referral for extraschedular consideration.  Id.; 38 C.F.R. § 3.321(b)(1).  Thus, the Board finds the currently assigned 10-percent schedular rating for the period prior to September 19, 1995, and 30 percent for the period to November 19, 2001 has already adequately addressed, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected headaches disorder.  See 38 C.F.R. § 4.1.  As a result, in the absence of such factors, the Board finds that the criteria for submission for consideration of an extraschedular rating for the period prior to August 5, 2002 pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

The Board reaches the same finding when the cumulative impact of all of the Veteran's service-connected disabilities are considered.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).  The then 80-percent total combined rating (05/13/2016 Rating Decision-Codesheet) contemplated the cumulative impact of the Veteran's service-connected disabilities until the grant of a TDIU.  Id.

As the discussion of the evidence and the Board's allowances reflect, the Veteran has received a staged rating for his disability where indicated by the evidence.  Further, in reaching this decision the Board considered the doctrine of reasonable doubt and afforded it to the Veteran where indicated.  Otherwise, the preponderance of the evidence is against the Veteran's claim for higher ratings, which means that the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The appeal of the issue of entitlement to an effective date earlier than November 23, 1993 for grant of service connection for headaches is dismissed.

Entitlement to an evaluation not to exceed 30 percent for headaches is granted, effective September 19, 1995, and 50 percent, effective November 19, 2001, is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

The March 2012 Board remand directed a medical examination and nexus opinion on the cervical spine disability.  The July 2012 examination report (07/19/2012 VA Examination) reflects that the examiner opined that the imaging evidence did not reveal a traumatic etiology for the cervical spine disability but revealed findings that were consistent with the normal aging process.  As the Veteran's representative asserts, the examiner did not discuss the 1995 MRI examination that revealed a disc herniation at the C5-6 level, or the other medical entries that suggested the herniation was associated with cord compression.  Further, the VA examiner did not comment on the private positive nexus opinions of record.  On the other hand, the private opinions obtained by the Veteran's representative from  Dr. CL, and J.M.B., DC, did not discuss the significance-if any, of the 2007 cervical spine MRI examination report that noted a disc bulge at the C5-6 level rather than a herniation.  Hence, further medical clarification is needed to facilitate informed appellate review of the case.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the medical examiner who conducted the July 2012 medical review.  Ask the examiner to discuss the significance, if any, of the different findings of the 1995 and 2007 cervical spine MRI examinations; that is, the former revealed a herniation at C5-6, and the latter a bulge.  The examiner should also review and comment on the entire history of the cervical spine disability.  Then, the examiner is asked to opine if there is at least a 50-percent probability that the currently diagnosed cervical spine disability is causally connected to the Veteran's active service, to include a 1991 motor vehicle accident wherein the Veteran may have sustained a neck injury.

Any opinion should be fully explained and the rationale provided, to include comment on and discussion of the private medical opinions in the file.  Any agreement or disagreement with the private opinions must also be supported with a rationale.

In the event the examiner who conducted the July 2012 examination is no longer available, refer the claims file to an equally qualified examiner.

2.  After all of the above is complete, the AOJ shall re-adjudicate the claim de novo.  If the decision remains in any way adverse to the Veteran, he and his representative shall be provided with a SSOC.  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


